Title: To James Madison from William F. Gray, 7 November 1825
From: Gray, William F.
To: Madison, James


        
          
            Dear Sir,
            Fredbg Nover. 7. 1825
          
          Agreably to your request I hand you, as above, statement of my acct. agt. you—bal. $13.29 including Rm. of paper and a Review sent this day.
          The Box containing Busts &c for Mr. Brower, shall be forwarded as you desire. Respectfully, Your obt. Sert.
          
            W. F. Gray
          
        
        
          [Enclosure]
          James Madison Esq
          To Wm. F. Gray Dr
          
            
              1825
              
            
            
              Feb 21.
              For
              No. 46 North Am. Review
              1.25
            
            
              Apl. 14
               ”
              No 47 Do. Ditto
              1.25
            
                 
              May 7
               ”
              Nos. 80, & 81 Edinburgh Do.
              2.50
            
            
              July 27
               ”
              No. 48 North Am. Do.
              1.25
            
            
               ”  29
               ”
              No. 82 Edinburgh Do.
              1.25
            
            
              Aug. 13
               ”
              1 Memoirs of Count Segur
              2. ”
            
            
              Octo 31
               ”
              No. 49 North American Review
              1.25
            
            
              Nov. 7
               ”
              No 83 Edinburgh Do.
              1.25
            
            
               ”   ”
               ”
              1 Rm. Letter paper
              4. ”
            
            
              
              
              
              $16:  
            
            
              
              
              Cr.
              
            
            
              By Bal. overpaid me Octo. 25. 1823
              2.71
            
            
              owes W. F. Gray
              $13.29
            
          
        
      